Title: To Alexander Hamilton from John Jay, 5 November 1798
From: Jay, John
To: Hamilton, Alexander



Albany 5 Novr. 1798
Dear Sir

On the 24 ult. I had the pleasure of writing to you on the Subject of fortifying the port of New York, and the measures preparatory to a Plan for it. Presuming that it has come to your Hands, it will only be necessary for me to inform you, that pursuant to an Intimation contained in it, I shall provide for the Expenses of perfecting the Survey, by immediately writing to Genl. Clarkson, and enclosing to him an order on the Bank of New York for five hundred Dollars to be applied towards that object.
An unexpected and painful Complaint (the Piles) will render the Time of my being at New York uncertain. I had intended to have set out this week for Bedford and Rye, and to have gone on from the latter place to N York, but at present I must postpone it.
When the Survey is finished, and all such Information as you deem requisite shall be obtained, it would in my opinion be adviseable that you should consult with Genl. Clarkson Col. Burr and Col. Stevens, and such others as you may think proper, as to the Plan which ought to result.
Fortification being an art to which my attention has not been turned, I must rely less on my own Judgment than on that of those to whom the Subject is familiar—my absence therefore ought not to occasion Delay.
I am Dr. Sir with great Esteem and Regard   your most obt. Servt

John Jay
Majr. Genl. Hamilton

